Case 2:21-cv-06320-MCS-JC Document 28 Filed 09/15/21 Pagelof5 Page ID #:142

Name and address:
Michael L, Francisco
McGulreWoods LLP
888 16th Street N,W,, Suite 500
Washington, DC 20006

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CASB NUMBER
Mosafer Inc., et ai,
Plaintiff(s), 2:21-cv-06320-MCS -JC
¥,
APPLICATION OF NON-RESIDENT ATTORNEY
Elliott Broidy, etal, TO APPEARIN A SPECIFIC CASE

Defendant(s), PRO HAC VICE

 

 

INSTRUCTIONS FOR APPLICANTS

(1) The attorney seeking fo appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
section U, and have the designated Local Counsel sign in Section I], BLECERONIC SIGNATURES ARB NOT ACCEPTED, Space to
supplement responses is provided In Section IV, The applicant must also attach a Certificate of Good Standing (issued within the last 30
days) from every state bar to which he or she is admitted: failure to do so will be grounds for denying the Application. Scan the
completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file,

(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64}"), attach a Proposed Order
(using Form G-64 ORDER, available from the Court's website), and pay the required $500 fee online at the time of filing (using a credit
card), The fee is required for each case in which the applicant files an Application, Failure to pay the fee at the tlme of filing will be
grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $500 fee. (Certain
attorneys for the United States are also exempt from the requirement of applying for pro hae vice status. See LR, 83-2.1.4.) A copy of the
G-64 ORDER in Word or WordPerfect format must be ematled to the generic chambers email address. L.R, 5-4.4,2,

SECTION [- INFORMATION

Francisco, Michael L,

 

 

 

 

 

 

 

Applicant's Name (Last Name, First Name & Middle tnitial) check here if federal government attorney O
McGuireWoods LLP |

Firm/Agency Name

888 i6th Street NW, 202-857-1722 202-828-3345

Suite 500 Telephone Number Fax Number

Street Address

Washington, DC 20006 mfrancisco@mcguirewoods.com

City, State, Zip Code E-matl Address

Ihave been retained to represent the following parties:

Hiliott Broidy T] Plaintiffs) Defendant(s) [1] Other:
Broidy Capital Management, LLC EF] Plaintiffis) [x] Defendanits) [[] Other:
Name(s) of PartyCies) Represented

 

 

List all state and federal courts (including appellate courts} to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section 1V if more room is needed, or to provide additional information.

Name of Court Date of Admission Active Member in Good Standing? (if not, please explain)
See attached,

 

 

 

 

 

G-64 (09/20) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Pape i of 3

 

 
Case 2:21-cv-06320-MCS-JC Document 28 Filed 09/15/21 Page2of5 Page ID #:143

 

List all cases in which the applicant has applied to this Court for pre hae vice status in the previous three years (continue in Section IV If
needed):

Case Number Title of Action Date of Application Granted / Denied?
N/A

 

 

 

 

If any pro hac vice applications submitted within the past three (3) years have been denled by the Court, please explain:
N/A .

 

 

 

 

Attorneys must be registered for the Court's electronic filing system to practice pro hac vice in this Court. Submission
of this Application will constitute your registration (or re-registration) to use that system. If the Court signs an Order
granting your Application, visit www.pacer.gov to complete the registration process and activate your e-filing
privileges in the Central District of California.

SECTION I - CERTIFICATION
I declare under penalty of perjury that:

(1) All of the above information is true and correct.

(2) Lam not a resident of the State of California. Iam not regularly employed in, or engaged in
substantial business, professional, or other activities in the State of California,

(3) Iam not currently suspended from and have never been disbarred from practice in any court.

(4) Lam familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and
Criminal Procedure, and the Federal Rules of Evidence.

(5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar
of this Court and maintains an office in the Central District of California for the practice of law, in
which the attorney is physically present on a regular basis to conduct business, as local counsel
pursuant to Local Rule 83-2.1.3.4.

Dated [15 fa) Michael L, Francisco

Applicant's N lease? i
pplicant's ame (please | type or print)

Applicant’s Signature

 

 

 

G-64 (09/20) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 2 of 3

 
Case 2:21-cv-06320-MCS-JC Document 28 Filed 09/15/21 Page3of5 Page ID#:144

 

SECTION HI] - DESIGNATION OF LOCAL COUNSEL

 

 

 

 

 

 

 

Lally, Kevin M.

Designee's Name (Last Nate, First Name & Middle Initlal

McGuireWoods LLP

Firm/Agency Name

Wells Fargo Center - South Tower 213-457-9862 213-457-9882
355 S. Grand Ave. Suite 4200 Telephone Number Fax Nuniber
Street Address , klally@mcguirewoods.com

Los Angeles, CA 90071 Email Address

City, State, Zip Code 226402

 

Designee's California State Bar Number

Thereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law, in which I am physically present on a regular basis to conduct business.

Dated | / A { Kevin M. Lally

Desjgrfee’y Natye (please type or print) |
vWf La

Desifnee's Signature fp —
SECTION LV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY

 

 

 

 

 

 

 

G-64 (09/20) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 3 of 3

 

 
Case 2:21-cv-06320-MCS-JC Document 28 Filed 09/15/21 Page4of5 Page ID #:145

ATTACHUMENT

MICHAEL L. FRANCISCO
STATE AND FEDERAL COURT ADMISSIONS

 

ACTIVE MEMBER IN

 

 

 

 

 

 

 

 

 

—-courRT ~~ | ADMISSION DATE. | A fu
i PES | GOOD STANDING?

Colorado 10/22/2007 Yes
U.S. District Court for the District of 10/26/2009 Yes
Colorado

U.S. Court of Appeals for the 6" Circuit 01/29/2019 Yes
U.S. Court of Appeals for the 11" Cireuit 12/23/2020 Yes
U.S. Court of Appeals for the 10" Circuit 10/26/2009 Yes
U.S. Supreme Court 2013 Yes

 

 

 

 
Case 2:21-cv-06320-MCS-JC Document 28 Filed 09/15/21 Page5of5 Page ID #:146

~ aR *

As | a: . ae ON,
‘4 ‘“ : ap es 3 I wi . Me, %

   

 
        

ned bans tt ik ie
SO hye , Ae @) y we bis |
Slut of Colorado,

x vr

STATE OF COLORADO, ss:

£ Cheryl Stevens, Clerk of the Supreme Court of the State

 

of Colorado, do hereby certify that

Michael Lee Francisco

has been duly licensed and admitted to practice as an

ATTORNEY AND COUNSELOR AT LAW

within this State; and that his/her name appears upon the Roll of Attorneys
and Counselors at Law in miy office of date the 22nd

day of _October AD, 2007 and that at the date hereof

the said Michael Lee Francisco is in good standing at this Bar,

IN WETNESS WHERIOF, J fave hereunto stbscribed ay name and

affixed the Seal of said Supreme Court, at Denver, in said State, this
27th day of. Anegust AD, 2021

Cheryl Stevens

 

  

Chirk

 

 

Deputy Clerk

 
